Title: From John Adams to Caroline Amelia Smith De Windt, 16 October 1821
From: Adams, John
To: De Windt, Caroline Amelia Smith



Dear Caroline
Montezillo Oct. 16th. 1821

I have received your very kind letter of 7th. october—the friendly conspiricy between your Aunt yourself & Mr De Wint to transport me to fishkill—is admirably well contrived—and is very flattering to my feelings but it is too hazardous, ardous & magnificent to my feeble and timorus age to encounter I should infallibly be seasick on board the Steam Boat—and one fit of sea sickness would put an end to my frail fabrick and I thank you for kind wishes & intentions but I am under the necessity of declining yo with your compliance—my love to all my family, and yours, who are with you or at a distance from you—& rejoice that you are with your Aunt who is a precious Jewel, and a fine model for you we are here as well as usual—and all send love—I am your affectate G F

J Adams